Citation Nr: 1010963	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  10-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to vocational rehabilitation training outside the 
United States under the provisions of Chapter 31, Title 38, 
United States Code.  



REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 1999 to June 2000 
and May 2004 to May 2009.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

In a December 2009 VA FORM 9, the Veteran requested a Travel 
Board Hearing at the RO before a Member of the Board.  He 
requested that the hearing be conducted during the time frame 
from March 15, 2010 through April 27, 2010.  In the 
alternative, the Veteran stated he would be willing to attend 
a Travel Board Hearing in at the Philadelphia, Pennsylvania 
RO, at the Wilmington, Delaware, RO, or at the RO in Newark, 
New Jersey (in that order of preference).  If these options 
were unavailable, he stated that he preferred a live 
videoconference hearing from the Philadelphia, Pennsylvania, 
RO, also during this time frame.  

To date, the Veteran has not been afforded the requested 
hearing, and there is no indication that he has withdrawn his 
request or otherwise waived his right to a Board hearing; 
hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 
(20009).

It is noted that the Veteran resides over seas for much of 
the year.  If the hearing cannot be scheduled within the time 
limit set, then it should be determined whether he desires a 
hearing at a different time.  It is noted that video hearings 
may be conducted at all three of the mentioned ROs.

Therefore, in order to ensure the Veteran's due process 
rights, this case is REMANDED to the RO for the following:

The Philadelphia RO should schedule the 
Veteran for a "Travel Board" or video 
conference hearing (noting the 
limitations as to time frame as detailed 
above), as possible.  (If it can be 
determined that a video hearing at one of 
the other ROs might be timely scheduled, 
the file should be forwarded there.)  The 
Veteran should be notified of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2009).  The 
RO should also provide instructions on 
alternative methods to present additional 
statements and evidence for Veterans who 
live overseas.  If a hearing cannot be 
scheduled due to the time restrictions, 
appellant should be requested to indicate 
whether he has an alternative time he 
might be available, and whether he 
desires to wait for such hearing, or 
would prefer to offer additional evidence 
and have the matter forwarded to the 
Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


